Citation Nr: 1610825	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for hepatitis C.

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected malarial residuals.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.   Entitlement to an initial compensable rating for diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968, which included one year of service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a hearing conducted at the Board's Central Office by the undersigned Veterans Law Judge.  

The reopened service connection claim for hepatitis C and the increased rating claim for diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his February 2016 hearing, on the record, the Veteran withdrew his appeal of his claim seeking an initial compensable rating for erectile dysfunction. 

2.  In an August 2003 rating decision, the RO denied service connection for hepatitis C; the Veteran initiated an appeal, and the RO issued a statement of the case in April 2005; however, the Veteran did not perfect an appeal of this denial nor did he submit new and material evidence within the appeal period.

3.  The evidence submitted since the April 2005 statement of the case includes a diagnosis of chronic hepatitis C and therefore relates directly to the reason the service connection claim was initially denied.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an initial compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

During his February 2016  Board hearing, the Veteran indicated his wish to withdraw his appeal of his claim seeking an initial compensable rating for erectile dysfunction.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  See 38 C.F.R. §20.204 (2015).  

Because the Veteran has withdrawn this claim, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. § 7105(d) (West 2014).  

Claims to Reopen

The Veteran is currently seeking to reopen his service connection claim for hepatitis C, which was initially denied by an August 2003 rating decision.  As the Veteran failed to perfect an appeal of this claim after the issuance of the April 2005 statement of the case and failed to submit new and material evidence within a year of the August 2003 rating decision, the decision became final.  38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would trigger VA's duty to assist.  Id. 

As reflected in the August 2003 rating decision in which the RO denied the Veteran's initial service connection claim for hepatitis C, the claim was denied because the evidence of record failed to reflect a current diagnosis of hepatitis C, which in turn could be linked to service.  The relevant evidence then of record consisted of the Veteran's service treatment records, which failed to document a diagnosis of chronic hepatitis C (only noting suspected hepatitis); the Veteran's statements, in which the Veteran asserted that he had developed hepatitis C as a complication of his in-service malarial infection; and the Veteran's post-service medical records, including a VA examination report, which failed to reflect evidence of current hepatitis C.

Inter alia, the newly submitted evidence reflects diagnoses of chronic hepatitis C, as reflected in 2014 VA treatment records.  As this new evidence relates directly to the reason the claim was initially denied, namely lack of diagnosis of the claimed condition, this new evidence is material and is therefore sufficient to reopen the claim.  

The merits of the reopened service connection claim are addressed in the remand portion of the decision, below.  


ORDER

The appeal of the claim for an initial compensable rating for erectile dysfunction is dismissed.

New and material evidence having been presented, the service connection claim for hepatitis C is reopened.  


REMAND

With regard to the Veteran's claim seeking a higher rating for his diabetic retinopathy, the record reflects that the Veteran's eye disorder was assessed in a VA diabetes mellitus examination conducted in December 2014.  However, this clinical data has not been considered by the RO in any subsequent adjudicative action, thereby requiring the Board to remand the claim for such consideration.  Further, during his February 2016 Board hearing, the Veteran reported he would soon be receiving VA ophthalmological treatment, which must be obtained, and he testified that his visual acuity has decreased in severity since he last underwent a VA examination, thereby requiring VA to obtain a new VA examination.  

With regard to the Veteran's reopened service connection claim for hepatitis C, the Veteran asserts that his currently-diagnosed chronic hepatitis C is related to his service-connected malarial residuals, and during his hearing he submitted excerpts from a medical treatise supporting such a correlation.  The Board finds that this evidence is sufficient to trigger VA's duty to obtain a related medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as the Veteran's service treatment records reflect his treatment for a suspected hepatitis infection, an opinion regarding direct service connection must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from November 2014 to the present.

2.  Schedule the Veteran for a VA ophthalmological examination to determine the current severity of his diabetic retinopathy.  The examiner is to perform a relevant clinical examination to determine the Veteran's corrected and uncorrected bilateral visual acuity.  

3.  Obtain a medical opinion from a VA hepatologist, if available, or if not available, from a suitable medical professional, regarding the potential relationship between his current hepatitis C and service and/or his service-connected malarial residuals.

After reviewing the Veteran's claims file, the VA medical professional is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed chronic hepatitis C is:

(a) directly related to his service, to include his in-service malarial infection and hepatic symptoms/suspected hepatitis;

(b) secondary to (caused by) his service-connected malarial infection residuals; or 

(c) aggravated by his service-connected malarial infection residuals.

With regard to theories of secondary service connection/aggravation, the VA medical professional is asked to consider and comment on the clinical significance of the medical journal articles submitted by the Veteran that discuss the comorbidity of malarial infections and hepatitis C and the occurrence of hepatic changes resulting from malarial infections.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, identify the baseline level of severity prior to the superimposed aggravation.

The VA medical professional must provide a complete rationale for each of the three requested medical opinions.

4.  Then, readjudicate the Veteran's claims seeking an initial compensable rating for diabetic retinopathy and service connection for hepatitis C.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


